IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00143-CR

DANIEL EDWARD MICKEY,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                        From the 272nd District Court
                             Brazos County, Texas
                       Trial Court No. 20-03641-CRF-272


                          MEMORANDUM OPINION

      A jury found Daniel Edward Mickey guilty of the state-jail felony offense of

possession of less than one gram of methamphetamine. See TEX. HEALTH & SAFETY CODE

ANN. §§ 481.102(6), 481.115(a), (b).   The trial court assessed Mickey’s punishment,

enhanced by prior felony convictions, at twelve years’ imprisonment. See TEX. PENAL

CODE ANN. §§ 12.33, 12.425(b). This appeal ensued. We affirm the trial court’s judgment.

      Mickey’s appointed counsel filed a motion to withdraw and an Anders brief in

support of the motion asserting that he has diligently reviewed the appellate record and
that, in his opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Counsel’s brief evidences a professional evaluation of the

record for error and compliance with the other duties of appointed counsel. We conclude

that counsel has performed the duties required of appointed counsel. See id. at 744, 87

S.Ct. at 1400; High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978); see

also Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014); In re Schulman, 252

S.W.3d 403, 407–09 (Tex. Crim. App. 2008).

        In reviewing an Anders appeal, we must, “after a full examination of all the

proceedings, . . . decide whether the case is wholly frivolous.” Anders, 386 U.S. at 744, 87

S.Ct. at 1400; see Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 349–50, 102 L.Ed.2d 300

(1988); accord Stafford v. State, 813 S.W.2d 503, 509–11 (Tex. Crim. App. 1991). An appeal

is “wholly frivolous” or “without merit” when it “lacks any basis in law or fact.” McCoy

v. Court of Appeals, 486 U.S. 429, 438 n.10, 108 S.Ct. 1895, 1902 n.10, 100 L.Ed.2d 440 (1988).

After a review of the entire record in this appeal, we have determined the appeal to be

wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826–28 (Tex. Crim. App. 2005).

Accordingly, we affirm the trial court’s judgment.

        Counsel’s motion to withdraw from representation of Mickey is granted.




                                                   MATT JOHNSON
                                                   Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith

Mickey v. State                                                                          Page 2
Affirmed
Opinion delivered and filed October 5, 2022
Do not publish
[CR25]




Mickey v. State                               Page 3